Cite as 2022 Ark. App. 260
                   ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-21-410

                                                 Opinion Delivered May   25, 2022
 SHARON BAKER
                               APPELLANT
                                                 APPEAL FROM THE HOT SPRING
                                                 COUNTY CIRCUIT COURT
 V.                                              [NO. 30CV-20-64]


 KEVIN BAKER, NINA CRANFORD,                     HONORABLE CHRIS E WILLIAMS,
 DOUG BAKER, AND DAVID BAKER                     JUDGE
                      APPELLEES
                                                 AFFIRMED


                            PHILLIP T. WHITEAKER, Judge

       This case involves the interpretation of a provision in a trust directing how that trust

may be amended. Sharon Baker appeals from a decision of the Hot Spring County Circuit

Court finding that the trust was not properly amended and granting a motion for summary

judgment filed by the appellees, Kevin Baker, Nina Cranford, Doug Baker, and David Baker.

                             I. Factual and Procedural Background

       Sharon was married to the late Charles F. Baker. Charles was the father of the

appellees, and Sharon is their stepmother. On July 30, 2018, Charles created the Charles F.

Baker Living Trust (“the July 2018 trust”), a revocable trust in which he named himself settlor

and trustee; he also named Sharon and the appellees as beneficiaries on his death. Article

III of the trust articulated the process by which the trust could be revoked or amended. It

provides as follows:
               As Settlor, I may, acting by a written instrument, signed, acknowledged, and
       delivered to the Trustee during my lifetime, revoke this Trust in whole or in part and
       amend it from time to time in any respect. Any amendment made by Settlor shall be
       executed by preparation of a signed, dated, written document titled “The Charles F. Baker
       Living Trust Amendment.” The amendment document must be kept with the original
       trust documents. In case of revocation, the Trust property shall be conveyed to the
       Settlor who originally transferred the property into the Trust, including assets and
       income which may be traced to the original property. Upon my death, this Trust shall
       thenceforth be irrevocable and shall not be revoked, modified, or amended in any
       respect.

(Emphasis added.) On the same day that he executed the trust, Charles funded it; he and

Sharon executed a quitclaim deed conveying three parcels of real estate to the trust.

       On April 10, 2019, Charles executed a document titled “First Amendment of the

Charles F. Baker Living Trust” (“the April 2019 trust” or “the April 2019 amendment”). The

April 2019 trust began: “Pursuant to the provisions of Article III of The Richard Harper

Living Trust established by CHARLES F. BAKER, Settlor, with CHARLES F. BAKER, as

Trustee, the Trust is hereby amended in the following respects.” 1 Primarily, the April 2019

trust amended portions of Article V, deleting any reference to Sharon as a beneficiary, and

it also removed her as a potential successor trustee.

       Just over one month later, on May 20, 2019, Charles executed another document

titled “The Charles F. Baker Living Trust” (“the May 2019 trust”). The May 2019 trust

reinstated Sharon as a beneficiary of real and personal property and appointed her as



       1
        The reference to “The Richard Harper Living Trust” is apparently a scrivener’s error.
None of the parties assign any weight or import to the one-time use of an incorrect name,
and the circuit court referred to it as a “typographical error” at the summary-judgment
hearing.


                                               2
successor trustee. In nearly all respects, the May 2019 trust was identical to the July 2018

trust, except it left all of the named real property to Sharon instead of dividing it between

Sharon and the appellees. On May 24, Charles and Sharon executed a quitclaim deed to the

Charles F. Baker Living Trust conveying the same property as they had deeded to the July

2018 trust.

       Charles died on January 31, 2020. On February 21, Sharon filed a “Complaint for

Confirmation of Trust and Title Trust Property.” In it, she asked the court to enter an order

quashing the July 2018 and April 2019 trusts, confirming the May 2019 trust and quitclaim

deed, and quieting title to the property in her name. The appellees responded and filed a

counterpetition in which they argued that the May 2019 trust was “void to the extent it is

treated as an amendment as it fails to substantially comply with the amendment

requirements” of the July 2018 trust. The appellees further alleged that the May 2019 trust

was void in that it was not properly funded because Charles had attempted to fund the May

2019 trust with real and personal property that had already been placed in a different trust.

As such, the appellees asked the court to declare that the May 2019 trust was void and that

the terms of the July 2018 trust were controlling.2




       2
        The appellees also asserted that Sharon was in possession of certain property that
belonged to the July 2018 trust and asked that she be restrained from disposing of any of it
until the court ruled on the matter. This claim was not addressed in the circuit court’s initial
order granting summary judgment; however, at Sharon’s request, the circuit court entered
an order containing an appropriate and sufficient Rule 54(b) certificate such that we have a
final order for purposes of our appellate jurisdiction.


                                               3
       The appellees subsequently filed a motion for summary judgment, arguing again that

the May 2019 trust failed as an amendment to, or revocation of, the July 2018 trust because

it failed to substantially comply with the manner of amendment established in the original

trust. Sharon responded that since the July 2018 trust was revocable, Charles clearly

evidenced an intent to revoke it by executing the May 2019 trust and quitclaim deed.

       The circuit court held a hearing on the appellee’s summary-judgment motion and

heard arguments of counsel. At the conclusion of the hearing, the court stated that there was

no genuine issue of material fact that had been presented that would warrant setting aside

the July 2018 trust or the April 2019 amendment. The court entered a written order finding

as follows:

               In this case, the [July] 2018 Trust, within Article III, specifically sets forth its
       requirements for revocation or amendment: (1) It states in part, “the Settlor may by
       written instrument signed, acknowledged, and delivered to the Trustee during the
       Settlor’s lifetime revoke the Trust in whole or in part and amend it from time to
       time.” (2) Any amendment should be titled “The Charles F. Baker Living Trust
       Amendment.” (3) With regard to revocation, the “trust property shall be conveyed to
       the Settlor who originally transferred the property into the Trust, including assets and
       income which may be traced to the original property.” 2018 Trust Article III

              The terms of the trust are clear and specific as it relates to the authority of the
       Settlor to amend and/or revoke the 2018 Trust. Therefore, A.C.A. § 28-73-602
       requires that for an amendment or revocation, substantial compliance with the
       method in the trust is necessary.

       ....

              Other than the First Amendment to the Charles F. Baker Living Trust,
       executed on April 10, 2019, there are no other documents, which have been executed
       and submitted as evidence herein, that comply with the provisions regarding
       amendments to the Trust.



                                                4
Accordingly, the court concluded that (1) the July 2018 trust and April 2019 amendment

were valid; (2) the May 2019 trust failed as an amendment to the July 2018 trust “because

the Settlor and initial Trustee, Charles F. Baker, failed to substantially comply with the terms

of the 2018 Trust with regard to revocation and amendment”; and (3) the May 2019 trust

failed because it was not properly funded with the decedent’s property. Sharon timely

appealed the circuit court’s order.3

                          II. Standard of Review and Applicable Law

       In this case, the circuit court granted summary judgment in favor of the appellees.

Summary judgment should be granted only when it is clear that there are no genuine issues

of material fact to be litigated and the moving party is entitled to judgment as a matter of

law. Wilcox v. Wooley, 2015 Ark. App. 56, at 4, 454 S.W.3d 792, 795. When the parties agree

on the facts, we simply determine whether appellees were entitled to judgment as a matter

of law; our review is de novo for questions of law. White v. Harper, 2021 Ark. App. 435, at 5,

638 S.W.3d 304, 307.

       Specifically, the circuit court granted summary judgment, concluding that there was

no issue of fact regarding the validity of the July 2018 trust and the April 2018 amendment.

On appeal, Sharon argues that the circuit court erred in granting summary judgment in favor

of the appellees because reasonable minds could differ on the inferences to be drawn from



       3
        On appeal, Sharon does not challenge the third finding of the circuit court––i.e.,
that the May 2019 trust failed because it was not properly funded. As such, we do not delve
into the matter or consider it further.


                                               5
the facts presented in this case. See, e.g., Jackson v. Harps Food Stores, Inc., 2020 Ark. App. 475,

at 13, 610 S.W.3d 173, 181 (“After reviewing the evidence, the circuit court should deny

summary judgment if, under the evidence, reasonable minds could reach different

conclusions from the same undisputed facts.”). More specifically, Sharon argues that

reasonable minds can differ on whether the May 2019 trust substantially complied with the

amendment method set forth in the July 2018 trust.

       In construing a trust, we apply the same rules applicable to the construction of wills.

Garrett v. Neece, 2019 Ark. App. 178, 574 S.W.3d 686. The cardinal rule in construing a

trust, however, is that the intention of the settlor must be ascertained. Dawson v. Stoner-Sellers,

2019 Ark. 410, 591 S.W.3d 299. We determine this intention by viewing the four corners

of the instrument, considering the language used, and giving meaning to all of its provisions,

whenever possible. Garrett, supra. When the terms of a trust are unambiguous, it is the court’s

duty to construe the written instrument according to the plain meaning of the language

employed. Dawson, supra.

                                          III. Discussion

       Does the May 2019 trust amend the July 2018 trust? That is the issue for our

consideration in this appeal. This court has expressly held that a trust agreement that sets

out by its own terms the method by which it may be revoked can be revoked only in the

manner provided. Ashley v. Ashley, 2012 Ark. App. 236, at 9, 405 S.W.3d 419, 425 (citing

Gall v. Union Nat’l Bank, 203 Ark. 1000, 159 S.W.2d 757 (1942)). Arkansas Code Annotated

section 28-73-602(c)(1) (Repl. 2012) provides, however, that the settlor of a trust “may revoke


                                                 6
or amend a revocable trust . . . by substantial compliance with a method provided in the terms

of the trust.” (Emphasis added.)

       Here, Sharon admits that the July 2018 trust set forth four conditions for an effective

amendment; it had to be signed, dated, written, and titled “The Charles F. Baker Living

Trust Amendment.” She contends that the May 2019 trust complied with three of the four

conditions; it was signed, dated, and written. She argues that the only thing the May 2019

trust lacks is the word “Amendment.” Thus, Sharon maintains that “compliance can be

substantial even if it is not total,” that the May 2019 trust complied with the majority of

Article III’s requirements, and that it “substantially complied” with the requirements for

amending the trust.4 We are not persuaded.

       We acknowledge that the May 2019 trust was signed, dated, written, and titled “The

Charles F. Baker Living Trust.” While Sharon argues that the missing required caption of

“Amendment” is not significant, we disagree. As the appellees point out, this is more than a

failure to include one word––“Amendment”––in a caption. The real problem is that

nowhere in the May 2019 trust does it reflect a reference to any prior document. One reading


       4
        Sharon also argues in a subsequent point on appeal that it is questionable whether
the July 2018 trust makes the amendment method “exclusive.” See Ark. Code Ann. § 28-73-
602(c)(2) (providing that if the terms of the trust do not provide a method or the method
provided in the terms is not expressly made exclusive, a settlor may amend a revocable trust
by “any other method manifesting clear and convincing evidence of the settlor’s intent.”). It
is not entirely clear that Sharon ever made this argument below; however, even if she did,
the circuit court did not rule on it. See Leavell v. Gentry, 2021 Ark. App. 412, at 11–12, 636
S.W.3d 794, 800 (declining to reach an argument regarding interpretation of a trust when
the appellant raised the issue before the circuit court, but the circuit court did not expressly
rule on it). We therefore do not address it herein.


                                               7
the May 2019 trust by itself would never know that a prior document existed, much less that

the prior document was being amended. In addition, Charles amended the July 2018 trust

once before in compliance with Article III’s provisions when he executed the April 2019

amendment, wherein he expressly captioned it the “First Amendment of the Charles F. Baker

Living Trust.” (Emphasis added.) Thus, Charles knew how he was supposed to accomplish

an amendment. As the circuit court stated, “Other than the First Amendment to the Charles

F. Baker Living Trust, executed on April 10, 2019, there are no other documents, which

have been executed and submitted as evidence herein, that comply with the provisions

regarding amendments to the Trust.” In short, the April 2019 document complies with the

amendment requirements of the July 2018 trust, but the May 2019 document does not.

       Finally, we acknowledge Sharon’s argument regarding substantial compliance as set

forth in section 28-73-602(c)(1). Section 28-73-602(c)(1), however, does not define

substantial compliance. While Sharon cites several cases purporting to describe what

constitutes “substantial compliance,” we conclude that these citations are inapposite because

they do not address the specific requirement for amending a trust set forth in Ashley, supra:

if a trust agreement sets out by its own terms the method by which it may be revoked––or,

in this case, amended––then revocation (or amendment) may only be accomplished in the

manner provided in the trust.

       Likewise, we conclude that the Restatement (Third) of Trusts is instructive in this matter.

The Restatement (Third) of Trusts § 63 cmt. i (Am. L. Inst. 2003), clarifies that “[i]f the terms

of the trust reserve to the settlor a power to revoke or amend the trust exclusively by a


                                                8
particular procedure, the settlor can exercise the power only by substantial compliance with

the method prescribed. Thus, if a settlor reserves the power to revoke the trust ‘only by a

notice in writing delivered to the trustee,’ revocation requires the delivery of such a notice

to the trustee.”

       Here, the trust had specific requirements for amendment: “Any amendment made by

Settlor shall be executed by preparation of a signed, dated, written document titled ‘The

Charles F. Baker Living Trust Amendment.’ The amendment document must be kept with

the original trust documents.” We agree with the circuit court’s conclusion. The failure of

the May 2019 document to comply with the method for amendment set out in Article III of

the July 2018 trust is fatal. Accordingly, we affirm the circuit court’s order granting summary

judgment to the appellees.

       Affirmed.

       GRUBER and HIXSON, JJ., agree.

       Brett D. Watson, Attorney at Law, PLLC, by: Brett D. Watson, for appellant.

       Jonathan D. Jones, for appellees.




                                              9